Case 1:20-cv-03290-LDH-LB Document 14 Filed 03/22/21 Page 1 of 6 PageID #: 70


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
DERRICK BURTON,

                          Plaintiff,                             REPORT AND RECCOMENDATION
                                                                      20 CV 3290 (LDH) (LB)
        -against-

CITY LUMBER, INC.,

                           Defendant.
-----------------------------------------------------------X
BLOOM, United States Magistrate Judge:
         Plaintiff Derrick Burton brings this action against City Lumber Inc., alleging that

defendant violated his rights under the Fair Labor Standards Act (“FLSA”) and New York Labor

Law (“NYLL”) by failing to pay him proper overtime wages and by failing to provide him with

proper wage notices and statements. See Complaint, ECF No. 1. The parties now move for

settlement approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d

Cir. 2015). ECF No. 13 [hereinafter “Settl. Mot.”]. The motion was referred to me by the

Honorable LaShann DeArcy Hall for a Report and Recommendation pursuant to 28 U.S.C. §

636(b). For the reasons set forth below, the settlement agreement [hereinafter “Settl. Ag.” or

“Agreement”] should not be approved as currently written because the release of liability provision

is impermissibly broad.

                                              BACKGROUND

        Plaintiff was employed as a delivery person for City Lumber Inc., a company in the

business of distributing and warehousing building supplies. Compl. ¶¶ 10, 12. Plaintiff worked for

defendant “about 45-60 hours or more each week . . . 5–6 days a week.” Compl. ¶ 15. Plaintiff’s

complaint alleges that,

        “At all times relevant herein, Defendant had a policy and practice of deducting from the work time
        of Plaintiff, about 30 minutes for a meal/lunch period daily. However, due to the demands of
        Plaintiff’s job, Plaintiff did not receive a bona fide meal break within the meaning of the FLSA and
        NYLL. As a result of this unlawful wage deduction, Plaintiff is owed overtime wages for about 2.5
        to 3 overtime hours or more each week during his employment with Defendant.”

                                                         1
Case 1:20-cv-03290-LDH-LB Document 14 Filed 03/22/21 Page 2 of 6 PageID #: 71


Compl. ¶ 14. In addition to the overtime owed due to the lunch break deductions, plaintiff alleges

that defendant failed to pay him overtime pay for all hours worked in excess of 40 hours per week.

Compl. ¶ 17. Plaintiff’s complaint seeks to recover his unpaid wages, liquidated damages, fees,

and costs. Compl. ¶¶ 77–83.

                                   PROCEDURAL HISTORY

       Plaintiff commenced this action by filing his complaint on July 22, 2020. ECF No. 1.

Defendant filed its answer on September 18, 2020. ECF No. 9. The parties engaged in Court

annexed mediation and on February 1, 2021, announced that they had reached a settlement in

principle. ECF No. 12. The parties now move for Court approval of the settlement, ECF No. 13.

                                      DISCUSSION
       The Court focuses its analysis on the release of liability provision in the settlement

agreement as that provision precludes the Court from approving the Agreement.

   I. Standard for Analyzing Release Provisions in FLSA Settlements

       “Rule 41(a)(1)(A)(ii) stipulated dismissals settling FLSA claims with prejudice require the

approval of the district court or the [Department of Labor] to take effect.” Cheeks, 796 F.3d at 206.

In FLSA cases, Courts in this District routinely reject settlement agreements with release

provisions that “waive practically any possible claim against the defendants, including unknown

claims and claims that have no relationship whatsoever to wage-and-hour issues.” Lopez v. Nights

of Cabiria, LLC, 96 F.Supp.3d 170, 181 (S.D.N.Y. March 30, 2015); see also Garcia v. Jambox,

Inc., No. 14 Civ. 3504 (MHD), 2015 WL 2359502, at *3–4 (S.D.N.Y. April 27, 2015) (provision

releasing defendants “from any and all charges, complaints, claims, and liabilities of any kind

whatsoever” was “not ‘fair and reasonable’ because it encompasse[d] far too broad a range of

possible claims”).

       The Second Circuit has noted that such an “overbroad release,” like the one in Nights of

Cabiria, “highlights the potential for abuse in [FLSA] settlements, and underscores why judicial

                                                 2
Case 1:20-cv-03290-LDH-LB Document 14 Filed 03/22/21 Page 3 of 6 PageID #: 72


approval in the FLSA setting is necessary.” Cheeks, 796 F.3d at 206 (citing Nights of Cabiria, 96

F.Supp.3d at 181). “In the context of a FLSA case in which the Court has an obligation to police

unequal bargaining power between employees and employers, such broad releases are doubly

problematic.” Camacho v. Ess–A–Bagel, Inc., No. 14 Civ. 2592 (LAK), 2014 WL 6985633, at *4

(S.D.N.Y. Dec. 11, 2014).

       Even when a general release provision is presented as “mutual,” that does not save the

agreement. Gurung v. White Way Threading, LLC, 226 F.Supp.3d 226, 229 (S.D.N.Y. December

8, 2016) (“The fact that the general release is styled as mutual, although favoring the settlement,

does not salvage it, absent a sound explanation for how this broad release benefits the plaintiff

employee.”); see also Flores–Mendieta v. Bitefood Ltd., 15 Civ. 4997 (AJN), 2016 WL 1626630,

at *2 (S.D.N.Y. April 21, 2016) (reciprocity does not save a release agreement which would allow

employers to use a FLSA settlement to erase all liability whatsoever in exchange for payment of

wages allegedly required by statute.) (citation omitted). “When a district court concludes that a

proposed settlement in a FLSA case is unreasonable in whole or in part, it cannot simply rewrite

the agreement, but it must instead reject the agreement or provide the parties an opportunity to

revise it.” Fisher v. SD Protection Inc., 948 F.3d 593, 597 (2d Cir. 2020).

   II. The Liability Release Provisions

       The provision of the Agreement releasing defendant’s liability states that plaintiff releases

defendant from “any and all rights, causes of action, claims or demands, whether express or

implied, known or unknown, that arise on or before the date that Burton executes this Agreement.”

Settl. Ag. ¶ 4. The Agreement states that this release applies to claims and causes of action arising

under a non-exhaustive laundry list of 20 different statutes and common-law theories. Id.

Elsewhere, the Agreement provides that defendant, who “believes it possesses actionable claims

against Burton,” releases him from “any and all claims, debts, obligations, or liability whatsoever,

whether known or unknown . . . as of the date of execution of this Agreement.” Settl. Ag. ¶ 2.g.
                                                 3
Case 1:20-cv-03290-LDH-LB Document 14 Filed 03/22/21 Page 4 of 6 PageID #: 73


This mutual general release is either the same or very similar to the releases that were rejected by

the Courts in Gurung and Flores-Mendieta. Plaintiff’s counsel should be intimately aware of the

rejected agreement in Gurung because he was the plaintiff’s attorney who sought settlement

approval in that case.

         Both this case and Gurung involve settlement agreements with mutual, general releases

where the plaintiff would release claims arising under a non-exhaustive list of different statutes

and theories. Both settlement motions argue that such general releases should be approved because

they are mutual and were bargained-for with extra consideration.1 This argument was not enough

to convince Judge Engelmayer to approve the settlement in that case, and it is not enough to

convince me here.

         In Gurung, Judge Engelmayer expressed concern that while such broad releases are stated

to be reciprocal, “their practical effect in some cases may be lopsided because they may stand to

benefit only the employer defendant, who realistically may be less likely than the employee

plaintiff to have latent claims against its adversary.” Gurung, 226 F.Supp.3d at 229. With regard

to Gurung specifically, Judge Engelmayer writes that the benefit of the mutual release to the

plaintiff is unclear, and therefore seems to be “one-sided as a matter of economic substance.” Id.

The agreement there could be saved by a narrower release or a persuasive explanation of the benefit

to the plaintiff. Id.

         Plaintiff’s counsel in this case does not demonstrate how the release provision at issue

benefits Burton, nor why the release is not economically one-sided. Counsel makes no attempt to

distinguish this agreement from the one rejected in Gurung. The only difference between his

arguments for the general releases in both cases is that in this case counsel specifically alleges that


1
  Plaintiff’s counsel argues in his motion for settlement approval in this case that “[t]he broader release is appropriate
because of potential termination claims, and the settlement amount was higher because of the broader release
bargained for . . . .” Settl. Mot. The settlement agreement at issue in Gurung stated “[a general release] is appropriate
in this case where 1) the general release is with Plaintiff’s consent; 2) the releases are mutual; and 3) the general
release in favor of Defendant is supported by additional consideration.” Gurung, 16-CV-1795-PAE, ECF No. 32.
                                                            4
Case 1:20-cv-03290-LDH-LB Document 14 Filed 03/22/21 Page 5 of 6 PageID #: 74


the defendant “believes it possess actionable claims against Burton.” Settl. Ag. ¶ 2.g. The addition

of this one vague sentence in the instant motion is not enough to assuage this Court of the concerns

raised by Judge Engelmayer in Gurung. Because defendant does not allege what claims it could

possibly have against Burton, and the existence of such claims is not even alluded to anywhere

else on the record, it is unclear what benefit Burton gets from such a release. Thus, this release by

defendant seems to be an empty gesture, just like the one in Gurung, and all of the Court’s concerns

regarding unequal bargaining and economic substance apply here equally.

       In his motion plaintiff’s counsel cites three of his cases in the Southern District where

settlement agreements with mutual general releases have been approved: Hixholli v. Aqua 3065

GC LLC et al, 19-CV-5654, Contreras v. GM6 Residential Services, LLC et al, 18-CV-12148, and

Hidalgo v. Villiford Realty Corporation, 18-CV-10017. In all three cases, the settlement agreement

is adopted in a one-page Order entered by the District Judge. See Hixholli, 19-CV-5654, ECF No.

36; Contreras, 18-CV-12148, ECF No. 24; Hidalgo, 18-CV-10017, ECF No. 25. In only one case,

Contreras, does the judge mention the release provisions, noting there that the plaintiff is being

released from two housing court judgments worth about $23,000. Contreras, 18-CV-12148, ECF

No. 24. Similarly, the agreement in Hixholli provides plaintiff with a release from the defendant’s

claim in housing court to at least nine months of unpaid rent. Hixholli, 19-CV-5654, ECF No. 35.

The facts of these cases therefore would likely satisfy the Court’s request for a more persuasive

explanation of the benefit to plaintiff. Gurung, 226 F.Supp.3d at 229. While the agreement in

Hidalgo is functionally identical to the Agreement in this case, in that there is no specific claim

being given up by the defendant, the Court declines to follow the District Judge’s one-page

unpublished order in that case.




                                                 5
Case 1:20-cv-03290-LDH-LB Document 14 Filed 03/22/21 Page 6 of 6 PageID #: 75


    III.      The Rest of the Agreement

           Because the liability release provisions of the Agreement are overbroad, the Court does not

consider the rest of the Agreement, although it notes that it does not find the Agreement

objectionable on its face. 2

                                               CONCLUSION

           Having previously been denied settlement approval in Gurung, it appears that plaintiff’s

counsel simply added one conclusory sentence to his overbroad release in an attempt to sneak the

same Agreement past this Court. Because the liability release provisions of the Settlement

Agreement do not satisfy the requirements of Cheeks, I recommend that the motion for settlement

approval should be denied without prejudice. The parties should be given 30 days to refile the

motion with a release tailored to the claims in plaintiff’s complaint.

            FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

           Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure, the

parties shall have fourteen (14) days from service of this Report to file written objections. See also

Fed. R. Civ. P. 6. Such objections (and any responses to objections) shall be filed with the Clerk of the

Court. Any request for an extension of time to file objections must be made within the fourteen-day

period. Failure to file a timely objection to this Report generally waives any further judicial review.

Marcella v. Capital Dist. Physicians’ Health Plan, Inc., 293 F.3d 42, 46 (2d Cir. 2002); Small v. Sec’y

of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989); see Thomas v. Arn, 474 U.S. 140, 152

(1985).

SO ORDERED.

                                                                                     /S/
                                                                       LOIS BLOOM
                                                                       United States Magistrate Judge
Dated: March 22, 2021
       Brooklyn, New York

2
 Indeed, the Court would likely recommend that the motion for settlement approval should be granted, if not for the
overbroad release provision.
                                                       6
